Case: 20-30039     Document: 00515548706         Page: 1    Date Filed: 09/01/2020




            United States Court of Appeals
                 for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 1, 2020
                                No. 20-30039                            Lyle W. Cayce
                              Summary Calendar                               Clerk



 Raymond Durant; Nena Fairley,

                                                         Plaintiffs—Appellees,

                                     versus

 Tramell Brooks, Individually and in His Official
 Capacity as a Gretna Police Officer,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:19-CV-147


 Before Stewart, Higginson, and Costa, Circuit Judges.
 Per Curiam:*
        Officer Tramell Brooks appeals the district court’s interlocutory
 order denying in part his motion for summary judgment based on qualified
 immunity. We affirm.



        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30039     Document: 00515548706        Page: 2     Date Filed: 09/01/2020




                                 No. 20-30039


                                      I.
        The following facts are undisputed. On the evening of March 16, 2018,
 Raymond Durant drove his vehicle to Key’s Fuel Mart in Gretna, Louisiana.
 He drove there to pick up his fiancée, Nena Fairley, who worked at the gas
 station. Durant arrived at Key’s a few minutes before Fairley was scheduled
 to get off work, which was at 9 p.m. Meanwhile, Gretna Police Officer
 Tramell Brooks was patrolling the area near Key’s. As he drove by the gas
 station, he noticed that the lights were off above the store’s gas pumps. He
 also noticed several people gathered around a couple of vehicles in the gas
 station’s parking lot. One of the vehicles belonged to Durant, and he was
 among the group seen by Officer Brooks.
        Durant, with Fairley in the passenger seat of his vehicle, started to
 drive out of the gas station’s parking lot. But when he saw Officer Brooks
 driving by, Durant grew nervous, changed course, and reversed into a parking
 spot at the gas station. Officer Brooks thought this was suspicious. Although
 he had already driven past the gas station, he made a U-turn to head back in
 the direction of Key’s.
        At that point, Durant drove out of the Key’s parking lot and, shortly
 thereafter, into the parking lot of a nearby Neighborhood Wal Mart. Officer
 Brooks observed Durant’s vehicle accelerate through the Wal Mart parking
 lot “at a good rate of speed.” Richard Street, where Durant and Fairley live,
 dead-ends into a street that borders the Wal Mart parking lot. Durant drove
 from the Wal Mart parking lot to Richard Street, where he parked his car. He
 and Fairley exited his vehicle and began walking toward their home.
        What unfolded once Officer Brooks arrived at Richard Street is in
 dispute. But for the purposes of this appeal, at least this much is not in
 dispute: Officer Brooks searched Durant and Fairley, handcuffed them, and




                                      2
Case: 20-30039      Document: 00515548706          Page: 3     Date Filed: 09/01/2020




                                   No. 20-30039


 placed them into the back of his patrol vehicle. Officer Brooks’s colleague,
 Officer Matthew Kraly, then arrived to assist.
        In a deposition, Durant testified that, while handcuffed and seated in
 the police cruiser, he pulled his phone from his pocket. He testified that he
 wanted to video record what was happening. According to Durant, when
 Officer Kraly saw him with the phone, he “punched [Durant] in the ribs a
 couple of times.” Durant testified that Officer Brooks then “made it around
 there to assist [Officer Kraly]. And they wrestled the phone [away].” Durant
 also testified that Officer Brooks “put his dirty feet on [him].” Later on,
 while clarifying the details of the interaction, Durant testified that Officer
 Kraly jumped on him and punched him, with Officer Brooks coming over to
 “assist” and “help.” Durant clarified that the two officers were “wrestling
 [him] together, both of them.” Although Durant did not clearly testify that
 Officer Brooks punched or kicked him during the scuffle, he later stated in a
 post-deposition declaration that Officers “Kraly and Brooks . . . punch[ed]
 and kick[ed] me while I was handcuffed in the back seat.”
        Fairley’s recollection of what transpired is similar to Durant’s. At her
 deposition, she stated that she witnessed Officers Kraly and Brooks
 “tussl[e]” with Durant next to her in the back seat of the police vehicle. She
 also testified that she saw Officer Kraly punch Durant, and “[h]e kept
 punching him. And then Officer Brooks . . . picked up his foot, kicked him,
 and slammed the door.” When asked where Officer Brooks punched or
 kicked Durant, Fairley testified that “I only seen (sic) Officer Brooks kick
 [Durant].”Nevertheless, she later stated in a post-deposition declaration that
 Officer “Kraly and Brooks . . . physically attacked [Durant], punching him
 and taking his phone by force.”
        Durant testified that his ribs were “a little sore” after the incident, but
 that he did not seek medical treatment for any rib pain. He also testified that




                                         3
Case: 20-30039      Document: 00515548706         Page: 4    Date Filed: 09/01/2020




                                  No. 20-30039


 his physical pain, in general, “wasn’t much.” Instead, what appeared to
 bother him more were the “recurring nightmares” that happened “maybe
 once a week, twice a week.”
        Officer Brooks’s deposition testimony tells a different story. He does
 not recall Durant ever pulling out a phone. What he does remember is that
 “no force was used.” He testified that neither he nor Officer Kraly used any
 force on Durant.
        Officer Brooks released Fairley at the scene. But he transported
 Durant to the Jefferson Parish Correctional Center in Gretna and booked him
 into the jail on several open attachments. Durant also was booked on a charge
 of threatening a public official based upon Officer Brooks’s allegation that
 Durant threatened him on the ride to the jail. The charge was later dismissed.
        On January 9, 2019, Durant and Fairley filed this civil rights lawsuit
 against Officer Brooks, the City of Gretna, Gretna Police Chief Arthur
 Lawson, and two unnamed police officers. The Defendants filed a motion for
 summary judgment on November 8, 2019. Officer Brooks claimed that he had
 qualified immunity for all the claims against him. The district court, on
 January 17, 2020, granted in part and denied in part the motion.
        The court granted summary judgment to the Defendants on all of
 Fairley’s claims and some of Durant’s claims. But it denied summary
 judgment on Durant’s: (1) Fourth Amendment excessive force claim against
 Officer Brooks; (2) bystander liability or “failure to intervene” claim against
 Officer Brooks; (3) Monell claim against the City of Gretna; (4) state law
 battery claim against Officer Brooks; (5) state law malicious prosecution
 claim against Officer Brooks; and (6) state law vicarious liability claims
 against the City of Gretna and Chief Lawson based on Officer Brooks’s
 alleged battery and malicious prosecution.




                                       4
Case: 20-30039      Document: 00515548706          Page: 5   Date Filed: 09/01/2020




                                    No. 20-30039


        Officer Brooks filed this interlocutory appeal arguing that the district
 court erred by denying him qualified immunity from Durant’s excessive force
 and bystander liability claims. Durant’s other remaining claims are not at
 issue on appeal.
                                        II.
        “On an appeal of a denial of summary judgment on the basis of
 qualified immunity, our jurisdiction is limited to examining the materiality of
 factual disputes the district court determined were genuine.” Cole v. Carson,
 935 F.3d 444, 452 (5th Cir. 2019) (en banc). “Within the limited scope of our
 inquiry, review is de novo.” Id.
                                        III.
        Officer Brooks raises three issues on appeal. First, he argues that the
 district court relied on improper summary judgment evidence in considering
 his motion. More specifically, Officer Brooks contends that the court erred
 in considering Durant’s post-deposition declaration to find genuine disputes
 of material facts because the declaration contradicted, without explanation,
 Durant’s deposition testimony. Second, he contends that Durant’s excessive
 force claim fails as a matter of law because Durant did not suffer a sufficient
 “injury” for Fourth Amendment purposes. And third, he avers that
 Durant’s claim for bystander liability must fail because Durant presented
 insufficient evidence to support the claim.
        Durant counters that we lack jurisdiction over this appeal because
 Officer Brooks’s arguments relate to issues about the sufficiency of the
 evidence on which the district court found genuine disputes of material facts.
 To the extent Officer Brooks’s challenge can be characterized as an issue of
 law regarding the excessive force claim, Durant argues that the district court
 correctly relied on this court’s precedents in holding that Durant presented
 sufficient evidence to support an “injury” for his excessive force claim.




                                         5
Case: 20-30039         Document: 00515548706              Page: 6      Date Filed: 09/01/2020




                                       No. 20-30039


         We first address Durant’s jurisdictional argument before turning to
 Officer Brooks’s remaining claims.
                                             A.
         In an interlocutory appeal like this one from an order denying qualified
 immunity in part, it is true that we lack jurisdiction “to resolve the
 genuineness of any factual disputes.” Cole, 935 F.3d at 452 (quoting Trent v.
 Wade, 776 F.3d 368, 376 (5th Cir. 2015)). Nevertheless, “[w]here . . . the
 admissibility of particular evidence is critical to a [denial of] summary
 judgment founded on qualified immunity, this court has not hesitated to
 review the admissibility of the evidence on appeal.” Mersch v. City of Dallas,
 Tex., 207 F.3d 732, 735 (5th Cir. 2000). The district court expressly relied on
 Durant’s declaration, in addition to his and Fairley’s deposition testimony, 1
 in finding genuine disputes as to several material facts underlying Durant’s
 excessive force claim. We therefore have jurisdiction to review Officer
 Brooks’s challenge to the district court’s consideration of Durant’s
 declaration. See Miller v. Gaston, 358 F. App’x 573, 574 (5th Cir. 2009) (per
 curiam) (unpublished) (reviewing challenge to admissibility of evidence
 relied on by district court in denying defendant qualified immunity); Phillips
 v. City of Victoria, 243 F. App’x 867, 870 (5th Cir. 2007) (per curiam)
 (unpublished) (same).
         We also have jurisdiction to review Officer Brooks’s claim that
 Durant’s evidence of the injuries he suffered fails to establish a Fourth
 Amendment excessive force claim as a matter of law. This is exactly the type
 of conclusion of law that we have jurisdiction to review in orders denying an


         1
          By contrast, the district court did not rely on Fairley’s declaration in deciding
 whether Durant had created a genuine dispute of material fact for his excessive force claim.
 Accordingly, we do not consider Officer Brooks’s arguments regarding the inconsistencies
 between her deposition testimony and statements in her declaration.




                                              6
Case: 20-30039      Document: 00515548706          Page: 7     Date Filed: 09/01/2020




                                   No. 20-30039


 official qualified immunity. See Trent, 776 F.3d at 376 (5th Cir. 2015) (holding
 that appellate courts have jurisdiction to review legal determinations that
 underlie denials of qualified immunity); Payne v. Dickerson, 334 F. App’x 629,
 630–31 (5th Cir. 2009) (per curiam) (unpublished) (reviewing whether the
 plaintiff established more than a de minimis injury to support an excessive
 force claim).
        Nevertheless, we lack jurisdiction to review Officer Brooks’s
 challenge to the district court’s ruling regarding his bystander liability claim.
 He argues that there has been insufficient evidence to support the district
 court’s finding that genuine disputes of fact exist about whether Officer
 Brooks saw Officer Kraly use unreasonable force and whether Officer Brooks
 had a reasonable opportunity to respond. Because Officer Brooks effectively
 challenges the “genuineness” of the factual disputes underlying these
 findings, we lack jurisdiction over this claim. See Cole, 935 F.3d at 452.
                                        B.
        Officer Brooks’s primary complaint on appeal is that the district court
 improperly allowed Durant to oppose Officer Brooks’s motion for summary
 judgment with an unsworn declaration that contradicted his deposition
 testimony. We review the district court’s ruling on this evidentiary issue for
 abuse of discretion. Phillips, 243 F. App’x at 870.
        “It is well settled that this court does not allow a party to defeat a
 motion for summary judgment using an affidavit that impeaches, without
 explanation, sworn testimony.” S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d
489, 495 (5th Cir. 1996). And yet, “[w]hen an affidavit merely supplements
 rather than contradicts prior deposition testimony, the court may consider
 the affidavit when evaluating genuine issues in a motion for summary
 judgment.” Id.




                                        7
Case: 20-30039      Document: 00515548706          Page: 8     Date Filed: 09/01/2020




                                   No. 20-30039


        Here, the district court did not abuse its discretion in relying on
 Durant’s declaration. In his deposition, Durant testified that Officer Kraly
 punched him, Officer Brooks “assisted” and “helped” during the
 “wrestling,” and Officer Brooks “put his dirty feet” on Durant. In his
 declaration, meanwhile, Durant states that, after Officer Kraly asked what
 Durant was doing with his phone, Officers “Kraly and Brooks then started
 punching and kicking me while I was handcuffed in the back seat . . . .”
 Although Durant’s declaration was clearly carefully crafted in response to
 Officer Brooks’s motion for summary judgment, it does not directly
 contradict his deposition testimony. Instead, his statement is more fairly
 characterized as supplementing and amplifying his deposition testimony.
 Thus, the district court did not abuse its discretion in considering the
 declaration to determine whether Durant established any genuine dispute of
 material fact that would preclude Officer Brooks’s entitlement to qualified
 immunity.
                                        C.
        Officer Brooks also argues that Durant’s complaints of sore ribs and
 emotional    distress—without       corroborating     medical    evidence—are
 insufficient to establish an “injury” for excessive force purposes. In the
 context of this case, we disagree. “[A]s long as a plaintiff has suffered ‘some
 injury,’ even relatively insignificant injuries and purely psychological injuries
 will prove cognizable when resulting from an officer’s unreasonably
 excessive force.” Alexander v. City of Round Rock, 854 F.3d 298, 309 (5th Cir.
 2017) (quoting Brown v. Lynch, 524 F. App’x 69, 79 (5th Cir. 2013) (per
 curiam) (unpublished)). Moreover, the law is “clearly established” that
 “once a suspect has been handcuffed and subdued, and is no longer resisting,
 an officer’s subsequent use of force is excessive.” Carroll v. Ellington, 800
F.3d 154, 177 (5th Cir. 2015).




                                        8
Case: 20-30039          Document: 00515548706               Page: 9       Date Filed: 09/01/2020




                                         No. 20-30039


         Officer Brooks does not claim that Durant was resisting arrest while
 handcuffed in the back seat of the police cruiser. Instead, he testified that no
 scuffle happened at all. Meanwhile, Durant and Fairley testified that Officer
 Brooks used force on Durant while he was handcuffed and subdued in the
 police car. Such conduct amounts to unreasonably excessive force under our
 caselaw. See id. Accordingly, any injury suffered by Durant—even sore
 ribs—is sufficient to establish the injury element of his excessive force claim.
 Alexander, 854 F.3d at 309. 2
                                              IV.
         For the foregoing reasons, the district court did not reversibly err. We
 therefore affirm. 3




         2
             Officer Brooks attempts to distinguish Alexander on the ground that the excessive
 force claim there had been dismissed by the district court at the motion to dismiss stage of
 the litigation. See 854 F.3d at 309. This is a distinction without a difference. The rule of law
 from Alexander that we rely on did not turn on the procedural posture of the case. See id.;
 see also Sam v. Richard, 887 F.3d 710, 713-14 (5th Cir. 2018) (applying Alexander to
 plaintiff’s excessive force claim on a motion for summary judgment).
         3
            We note that the district court’s 87-page opinion thoroughly recounted the
 disputed and undisputed facts and carefully applied them to the fact-sensitive claims in this
 qualified immunity case. The court appropriately dismissed certain claims while declining
 to grant summary judgment on a select few.




                                                9